                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

In re:                                                                Case No. 15-55759

LAUREEN MARKS,                                                        Chapter 13

            Debtor.                                                   Judge Thomas J. Tucker
______________________________/

              ORDER DISMISSING CASE, DUE TO THE DEBTOR’S DEATH

         It has come to the Court’s attention that the Debtor in this Chapter 13 case, Laureen

Marks, died on September 10, 2018.1 Fed.R.Bankr.P. 1016 states:

                Death or incompetency of the debtor shall not abate a liquidation
                case under chapter 7 of the Code. In such event the estate shall be
                administered and the case concluded in the same manner, so far as
                possible, as though the death or incompetency had not occurred. If
                a reorganization, family farmer’s debt adjustment, or
                individual's debt adjustment case is pending under chapter 11,
                chapter 12, or chapter 13, the case may be dismissed; or if
                further administration is possible and in the best interest of the
                parties, the case may proceed and be concluded in the same
                manner, so far as possible, as though the death or
                incompetency had not occurred.

(Emphasis added). On November 5, 2018, Lauren Marks’s probate estate filed a motion, entitled

“Motion to Allow Entry of Probate Order and Motion to Allow Stuart Bailey to Represent the

Late Laureen Marks’ Bankruptcy Estate in All Bankruptcy Proceedings” (Docket # 73, the

“Motion”). The Motion requested that Stuart Bailey, the brother of the late Debtor Laureen

Marks, who has been appointed as the representative of the probate estate of Laureen Marks, be

granted “permission to represent Ms. Marks’ estate in all Bankruptcy proceedings and sign

pleadings on the estate’s behalf and attend all Court hearings.” (Mot. at ¶¶ 3-4.) The Motion

         1
          See “Motion to Allow Entry of Probate Order and Motion to Allow Stuart Bailey to Represent
the Late Laureen Marks’ Bankruptcy Estate in All Bankruptcy Proceedings” (Docket # 73) at ¶ 2.



   15-55759-tjt      Doc 86     Filed 01/24/19     Entered 01/24/19 09:25:28        Page 1 of 3
alleged, in relevant part:

                5. Pursuant to Fed. R. Bankr. P. 1016 the Bankruptcy case of a
                decedent can continue if “in the best interest of the parties” and in
                this case Stuart Bailey, the deceased’s Debtor’s brother, contends
                that allowing him to represent his sister’s estate is feasible because
                he possesses intimate knowledge of Ms. Marks’ financial affairs
                and is capable of testifying and answering any questions the Court,
                Trustee or creditors may have regarding these affairs.

                6. The late Ms. Marks’ estate benefits from the ability to continue
                having her case administered under the jurisdiction of this Court
                with any potential claim against her estate made by a creditor will
                be litigated through the Chapter 13 Bankruptcy thus simplifying
                the administration of the estate. A dismissal of the late Ms. Marks’
                Chapter 13 will essentially deprive her heirs of the protections
                afforded by the Automatic Stay described above and is not
                beneficial to Ms. Marks’ estate and Stuart Bailey who seeks to
                represent the estate.

(Mot. at ¶¶ 6-6.) Two creditors filed objections to the Motion. (Docket ## 75, 77.)

        On January 23, 2019, the Debtor’s probate estate and the objecting creditors filed a

stipulation for entry of an order withdrawing the Motion, and the Court entered an order

withdrawing the Motion. (Docket ## 84, 85.)

        Because of the withdrawal of the Motion, the Court will dismiss this bankruptcy case,

under Fed. R. Bankr. P. 1016. Without a personal representative duly appointed by the probate

court under the laws of the State of Michigan to act on behalf of the deceased Debtor in this

bankruptcy case, further administration of the bankruptcy estate is not possible. See In re

Hamilton, 274 B.R. 266, 267 (W.D. Tex. 2001) (citing In re Lucio, 251 B.R. 705, 708-09 (Bankr.

W.D. Tex. 2000))(“[W]hen a debtor dies, the only person who can then appear on the debtor’s

behalf is the person so named as the official representative of the probate estate of the debtor.”);

Mich. Comp. Laws Ann. § 700.3103 (stating, in relevant part, that “[e]xcept as otherwise


                                                  2



   15-55759-tjt      Doc 86     Filed 01/24/19     Entered 01/24/19 09:25:28         Page 2 of 3
provided in article IV, to acquire the powers and undertake the duties and liabilities of a

decedent’s personal representative, a person must be appointed by the register or by court order,

must qualify, and must be issued letters”); Mich. Comp. Laws Ann. § 700.3703(3)(stating that

“[e]xcept as to a proceeding that does not survive the decedent's death, a personal representative

of a decedent domiciled in this state at death has the same standing to sue and be sued in the

courts of this state and the courts of another jurisdiction as the decedent had immediately prior to

death”). Accordingly,

       IT IS ORDER that this case is dismissed.



Signed on January 24, 2019




                                                 3



   15-55759-tjt     Doc 86     Filed 01/24/19     Entered 01/24/19 09:25:28         Page 3 of 3
